UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4440



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MATTHEW O’DELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-04-364)


Submitted:   December 19, 2005            Decided:   January 25, 2006


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lana M. Manitta, MARTIN & ARIF, Springfield, Virginia, for
Appellant.   Paul J. McNulty, United States Attorney, James L.
Trump, Assistant United States Attorney, Kevin R. Gingras, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Following a jury trial, Matthew O’Dell was convicted of

one count of possession of a firearm as a felon, in violation of 18

U.S.C. §§ 922(g)(1) and 924(e) (2000).        O’Dell challenges the

admission of the firearm at issue and the sufficiency of the

evidence supporting his conviction.     We affirm.

          O’Dell asserts that the district court erred by admitting

the firearm into evidence because the Government failed to offer

sufficient authentication.     We review evidentiary rulings for an

abuse of discretion.   United States v. Jones, 356 F.3d 529, 535

(4th Cir.), cert. denied, 541 U.S. 952 (2004).       “Federal Rule of

Evidence 901 requires that a party introducing evidence establish

the authenticity of its evidence by demonstrating that ‘the matter

in question is what its proponent claims.’”     Id. (quoting Fed. R.

Evid. 901(a)).   Our review of the trial transcript leads us to

conclude that the district court did not abuse its discretion.

Although there was an interruption in the Government’s possession

of the firearm, the Government presented sufficient testimonial

evidence to authenticate the proffered firearm as the firearm

O’Dell unlawfully possessed.    See United States v. Ricco, 52 F.3d

58, 61-62 (4th Cir. 1995) (“[T]he ‘chain of custody’ is not an

iron-clad requirement, and the fact of a ‘missing link’ does not

prevent the admission of real evidence, so long as there is

sufficient proof that the evidence is what it purports to be and


                                - 2 -
has not been altered in any material respect.” (internal quotation

marks omitted)).

            Next, O’Dell challenges the sufficiency of the evidence

resulting    in   his    conviction.       A    defendant    challenging     the

sufficiency of the evidence “bears a heavy burden.”               United States

v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997) (citation omitted).

To   determine    if    there   was   sufficient    evidence      to   support   a

conviction, this court considers whether, taking the evidence in

the light most favorable to the Government, substantial evidence

supports the jury’s verdict.          Glasser v. United States, 315 U.S.

60, 80 (1942) (citation omitted); United States v. Wills, 346 F.3d

476, 495 (4th Cir. 2003) (citation omitted).               This court reviews

both   direct     and    circumstantial        evidence,    and    permits   the

“[G]overnment the benefit of all reasonable inferences from the

facts proven to those sought to be established.”             United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982) (citations omitted).

Witness credibility is within the sole province of the jury, and

this court will not reassess the credibility of testimony.                United

States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989) (citations

omitted).     Further, the uncorroborated testimony of a single

witness may be sufficient evidence of guilt, even if the witness is

an accomplice, a co-defendant, or an informant.             See United States

v. Wilson, 115 F.3d 1185, 1189-90 (4th Cir. 1997).




                                      - 3 -
          Here, there was ample evidence on which the jury could

convict O’Dell. Because the parties stipulated to two of the three

elements of the underlying offense, the only issue was whether

O’Dell actually possessed a firearm.      Fairfax County Detective

Kenneth Larson testified unequivocally that, on January 9, 2004,

O’Dell did possess a .22 caliber pistol, which he personally gave

to   Detective   Larson.   Detective    Larson’s   testimony    stands

unrefuted.

          Accordingly, we affirm O’Dell’s conviction.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                              - 4 -